Jennings, J.
The plaintiff brought suit against the defendants for injuries which he suffered when the bus he was operating collided with a truck which was owned by the named defendant and driven by the defendant Carroll. The jury returned a verdict in the plaintiff’s favor. The court denied the motion of the defendants to set the verdict aside and they appealed. The issue is whether the court erred in denying the motion.
The trial court filed the following memorandum of decision: “Just after one o’clock on the morning of January 31, 1948, the plaintiff was operating an empty passenger bus easterly along Grand Avenue in New Haven, toward the intersection of Grand Avenue and East Street. The defendant {Carroll} was driving a tractor-trailer oil truck northerly along East Street toward the same intersection. An overhead traffic light was set to flash yellow intermittently. Since the defend*185ant [Carroll] was approaching from the plaintiff’s right, the plaintiff at best had only a common law right to proceed. Peckham v. Knofla [130 Conn. 646, 649, 36 A. 2d 740]. The jury might have found that as the bus was entering the intersection the truck was fifty feet or more away from it and that the plaintiff might reasonably believe, and in fact did, that he could proceed through the intersection without risk of collision. It follows that the plaintiff might be found to have proven actionable negligence on the part of the defendants] and the defendants] not found to have proven contributory negligence. That in fact there was a collision does not establish negligence on the part of the plaintiff. Ibid. The jury might consider that at this city intersection, with an overhead caution light in operation, cars would be expected to be travelling more slowly than on an uncontrolled open road in a rural area and that this would be a factor each operator might consider in determining the risk of a collision at the intersection. There was also evidence from which the jury might have found that in fact each vehicle was proceeding slowly. That the case was a close one does not remove the factual questions from the province of the jury. Indeed, it was a typical jury case. Neither is it material whether or not the court, alone, would have reached the same factual result. On a permissible finding of fact, the jury’s verdict was a reasonable one. Therefore, it must stand. The motion to set aside the verdict is denied.”
A majority of the court hold that the memorandum filed by the trial court in denying the motion to set aside the verdict adequately disposes of the only issue on appeal. The situation is similar to that in Brangi v. Marshall, 117 Conn. 675, 168 A. 21; and see Camarotta v. Kling, 108 Conn. 602, 604, 143 A. 881. In the instant case, as in the Brangi case, the jury could have found *186that when the plaintiff reached the edge of the intersection he reduced his speed before proceeding on through it. If he had the right to proceed, this he might properly do, for “he was entitled to assume that the driver of the truck would grant it to him and have the truck under control so that the plaintiff could proceed through the intersection, in the exercise of reasonable care, without interference.” Brangi v. Marshall, supra, 677. It is true, as pointed out in McNaught v. Smith, 127 Conn. 450, 453, 17 A. 2d 771, that arriving at the intersection first is not the test. It is, however, a factor that may be considered by the trier in deciding whether, under the rule, the cars are arriving at the intersection at approximately the same time. In an appeal of this type it is assumed that the charge was correct. Schroeder v. Hartford, 104 Conn. 334, 336, 132 A. 901. The decision of the trial court is entitled to great weight, especially when it agrees with that of the jury. Scarcello v. Greenwich, 127 Conn. 464, 468, 17 A. 2d 523. It was a question of fact for the jury to decide, under proper instructions, whether the defendant Carroll had the right of way or the plaintiff had the right to proceed first through the intersection.
There is no error.
In this opinion Brown, C. J., Inglis and O’Sullivan, Js., concurred.